                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                    )
HEALTHPLAN SERVICES, INC.,          )
                                    )
     Plaintiff,                     )
                                    )
vs.                                 )   Case No. 8:18-cv-2608-T-23AAS
                                    )
RAKESH DIXIT, et al.,               )
                                    )
     Defendants.                    )

    DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO RESPOND TO
  HEALTHPLAN SERVICES, INC.’S MOTION FOR SANCTIONS, ETC. [Doc. 218]

         Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark Productions, Inc.

(collectively “Defendants”), move to extend by an three (3) days the time to respond to Plaintiff

HealthPlan Services, Inc.’s Motion for Sanctions, Fees and Order to Show Cause Why Dixit

Defendants Should Not Be Held in Contempt of Court Sanctions Order [ECF No. 200]

(“Motion for Sanctions”) [Doc. 218], from December 3, 2019 to December 6, 2019, as laid out

below.

         1. December 3, 2019 is the current deadline to respond to the Motion for Sanctions,

            being fourteen days from the filing on November 19, 2019.

         2. Since the Motion for Sanctions was filed Defendants and their counsel have been

            engaged in on-going efforts related to discovery and resolution of discover disputes,

            including in-person meet-and-confer obligations imposed the Court.




                                           Page 1 of 3
       3. Moreover, during the time since the Motion for Sanctions was filed co-counsel,

           John R. Hightower, Jr., has moved to withdraw from the instant case due to health

           reasons, and has been putting into effect the logistics of his withdrawal.

       4. Finally, the Thanksgiving Day holiday occurred last week during the time within

           which Defendants have to respond to the Motion for Sanctions.

       5. Each of the above circumstances substantially reduced the time and opportunity

           available to complete Defendants’ response.

       6. Therefore, Defendants will require three (3) days of additional time to respond to

           the Motion for Sanctions.

       7. It is submitted that the above circumstances constitute good cause and otherwise

           support granting the relief requested in this Motion. Rule 6(b), Fed. R. Civ. P.

       8. This Motion is made in good faith, and not merely for purposes of delay.

                                Local Rule 3.01(g) Certification

       Defendants’ counsel emailed opposing counsel to schedule a conference with

opposing counsel. Defendants’ counsel will continue efforts to confer and “supplement the

motion promptly with a statement certifying whether or to what extent the parties have

resolved the issue(s) presented” in this Motion. Local Rule, 3.01(g), Middle District of

Florida.

       WHEREFORE, Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark

Productions, Inc., request this honorable Court enter an order extending the time in which they

may respond to the Motion for Sanctions by three (3) days, up to and including December 6,

2019, and for such other relief that is equitable and just.




                                            Page 2 of 3
Dated: December 3, 2019.

                                                        Respectfully submitted,

                                                        DUSTIN D. DEESE, P.A.

                                                        /s/ Dustin D. Deese
                                                        Dustin D. Deese, Esq.
                                                        Florida Bar No. 634441
                                                        Primary: dustin@deeselegal.com
                                                        P.O. Box 1720
                                                        Dade City, FL 33526
                                                        Tel.: 813-517-9732
                                                        Fax: 813-574-2664
                                                        Attorney for Rakesh Dixit,
                                                        KnowMentum, Inc., Media Shark
                                                        Productions, Inc., and E-Integrate, Inc.



                              CERTIFICATE OF SERVICE

       I certify that on December 3, 2019, a true and accurate copy of this filing was filed via

the CM/ECF electronic filing system through which copies are served by email to all counsel

of record.

                                                        /s/ Dustin D. Deese
                                                        Certifying Attorney




                                          Page 3 of 3
